DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 02/02/2022 is acknowledged. Non-elected claims 14-22 have been withdrawn from consideration. 

Drawings
The drawings are objected to because
Figures 1 and 2: The figures do not contain the proper label/symbol for liquid, such as in the tanks 22, 1, 2 and 3.   See 37 CFR 1.84(n) and 37 CFR 608.02 (IX).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 8 objected to because of the following informalities:  
In regards to claim 8, there should be a period, “.”, after the term “constant”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the limitations “a flow rate directly related to a measurable operating rate of the first pump” and “the second transfer pump having a flow rate directly 
Claims 2-13 are also rejected under this statute as the claims depend from claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the limitations “a flow rate directly related to a measurable operating rate of the first pump” and “the second transfer pump having a flow rate directly related to a measurable operating rate of the second transfer pump…” should be interpreted because the limitations have not been adequately defined in the disclosure. More specifically, it appears that the claimed relationship applies to particular types of pumps, such as a centrifugal pump. The centrifugal pump is known to adhere to the following “pump laws”:

    PNG
    media_image1.png
    516
    1101
    media_image1.png
    Greyscale

(Retrieved from Engineering Library, https://engineeringlibrary.org/reference/centrifugal-pumps-fluid-flow-doe-handbook).
More importantly, centrifugal pumps obey the law where “the flow rate or capacity is directly proportional to the pump speed”  which is what’s essentially being recited in claim 1 as mentioned above. It is clear that this limitation can be applied to centrifugal pumps, however, this is not explicitly/implicitly disclosed in the specification because the disclosure has not specified what kind of pumps follow the abovementioned relationship or “pump law”. Therefore, it is unclear what kind of pump would not fit into this limitation such that it would not meet the limitation “a flow rate directly related to a measurable operating rate of the first pump” which is a “pump law”. As such, it is unclear what the metes and bounds are of claim 1. 
Furthermore, it is unclear how the limitations “a first parameter related to volume” and “a second parameter related to volume” should be interpreted because “volume” is already a measurable parameter, so it is unclear what parameter(s) can be considered “related to volume”. The disclosure does not specify what entails “related to volume” and  the term “related” is very nuanced in this context as it has not been clearly defined in the disclosure. For example, 
Claims 2-13 are also rejected under this statute as the claims depend from claim 1. 

Allowable Subject Matter
No prior art rejection was given to claim 1. The closest prior art is Dillard et al. (U.S. Publication No. 20160084024) in view of Culen (U.S. Publication No. 20170356259).

In regards to claim 1, Dillard teaches a method for identifying anomalous mud flow comprising: determining an operating rate (via Coriolis flow meter 150b; Fig. 6) of a mud pump (200b) having an output there of connected to a pipe string (14; Fig. 3) in a wellbore (16);
 moving mud returned from the wellbore displaced by the mud pump through the pipe string to a first metering tank (trip tank 140; pp[0049], [0099], Fig. 6); 
measuring a first parameter related to volume of mud in the first metering tank (pp[0049]: “conceptualized trip tank is monitored for surface fluid volume changes”.); 
identifying anomalous mud flow detecting changes in the measured operating rate of the mud pump (“possible fluid influx can be noted when the “flow out” value (e.g., measured from the Coriolis flow meter 150) deviates from the “flow in” value (e.g., measured from the mud pumps 200). When an influx is detected” ;pp[0048], Fig. 6)
Dillard does not teach or suggest that that the returned mud is moved from the first metering tank to a mud storage tank, moving mud from the mud storage tank to a second metering tank using a second transfer pump, identifying anomalous mud flow by detecting the first transfer pump,  and adjusting the operating rate of the first transfer pump to maintain the first parameter related to volume constant.
Culen teaches that changes in mud tank volume that surpass the pumping rates can be an indicator of gas kicks.  However, Culen fails to teach keeping the mud tank volume constant by varying pumping speed.
Thus, Dillard and Culen, alone or in combination, fail to teach the limitations specifically called for in the claimed method.

Reference not relied upon but pertinent to the application:
Smith (U.S. Publication No. 20090188721), drawn to circulation of drilling fluid, discusses that a pump is adjusted in order to modify a flow rate of the pump to accommodate for increased volume of fluid in a membrane vessel (pp[0038]. Fig.1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676